This petition for relinquishment of parental rights is brought in anticipation of an adoption by a couple who are 75 and 60 years old respectively. The natural parents are 36 years old, married to each other, and able-bodied. The natural father is gainfully employed. The child lived with his natural parents until about two years ago, when the *83prospective adopting father asked the natural father to "give him a child because he doesn’t have anyone to do the chores." For the last two years the child has lived in the prospective adopting parents’ household, in which the natural father also stays most of the time so as to be near his place of employment.
The prospective adopting parents appear to be fine people, and they appear to have developed genuine affection for the child. He can go on living with them as long as it is his wish and that of his natural parents.
A legal termination of the natural parents’ rights and obligations, however, is appropriate only when it would serve the best interests of the child. In the absence of extraordinary circumstances the child’s best interests are not served by terminating the legal obligations of young able-bodied parents to support him. No such circumstances are present here.
The petition is therefore denied.